Citation Nr: 9932921	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left-sided hearing loss.

2.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served honorably on active duty from July 1977 to 
October 1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased (compensable) 
evaluation was denied for left-sided hearing loss and the RO 
denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.  

On review of the record, the Board has construed statements 
by the veteran on appeal as claims for service connection for 
a neuropsychiatric disorder and for an increased evaluation 
for residuals of right third finger fracture.  These issues 
are referred to the RO for appropriate action.  

The issue of entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities is 
the subject of a Remand which immediately follows the 
decision herein.  


FINDING OF FACT

The service-connected left-sided hearing loss is currently 
manifested by an average puretone loss of 31 decibels (dB) at 
frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively, with 94 percent speech discrimination.  







CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation have not been met for left-sided hearing loss.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

In July 1984, the Board granted service connection for left-
sided hearing loss, and a noncompensable disability 
evaluation was assigned.  In a May 1994 statement, the 
veteran asserted that his service-connected hearing loss had 
increased in severity.  

The report of a June 1994 VA audiological examination shows 
that in the left ear, puretone auditory thresholds were 
recorded as 10, 10, 15, 35, and 65 decibels (dB) at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition in the left ear was 94 
percent.  The examining audiologist indicated that left ear 
hearing was within normal limits from 250 Hz to 2000 Hz, with 
a mild to moderate sensorineural hearing loss at higher 
frequencies.  

In December 1994, the veteran was afforded a VA audiological 
examination for compensation and pension purposes.  In the 
left ear, puretone auditory thresholds were recorded as 10, 
10, 15, 35, and 65 dB at frequencies of 500, 1000, 2000, 
3000, and 4000 Hz, respectively, for an average puretone loss 
of 31 dB at frequencies of 1000, 2000, 3000, and 4000 Hz.  
Speech recognition in the left ear was 94 percent.  It was 
noted that puretone air conduction thresholds showed that 
hearing in the left ear was within normal limits from 500 to 
2000 Hz with a mild to moderately severe sensorineural 
hearing loss from 3000 Hz to 4000 Hz, and that the word 
recognition score was within normal limits.  

The Board notes that the criteria pertaining to evaluation of 
diseases of the ear and other sense organs have been recently 
amended, effective June 10, 1999.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so. Marcoux v. Brown, 
9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

As the propriety of an increased (compensable) evaluation for 
hearing loss was last addressed by the RO at the time of a 
March 1996 statement of the case, the RO has not yet 
evaluated the instant claim in light of the recently revised 
rating criteria.  However, it is the Board's view that as 
substantive changes were not made with respect to the 
criteria pertaining to evaluation of hearing impairment, the 
veteran is not prejudiced by adjudication of this claim (in 
light of the recently revised rating criteria) by the Board 
in the first instance.  

According to 38 C.F.R. § 4.85 (1999), hearing impairment is 
evaluated by taking the results of controlled speech 
reception tests together with the results of the puretone 
audiometry test, in which an average hearing threshold level 
in the frequencies 1000, 2000, 3000, and 4000 Hz is provided.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels, from Level I for essentially normal acuity through 
Level XI for profound deafness.  See Table VI, 38 C.F.R. 
§ 4.85 (1999).  

In applying the schedular criteria to the results of the 
veteran's most recent audiological examination, the left ear 
is classified as Level I, with a puretone dB average of 31 dB 
and a speech recognition score of 94 percent.  For evaluating 
hearing loss in both ears, the Schedule bases compensability 
on the level of hearing in the better ear considered with the 
level of hearing acuity in the poorer ear.  Where impaired 
hearing is service-connected in only one ear, the nonservice-
connected ear will be assigned a designation for hearing 
impairment of Level I.  38 C.F.R. § 4.85 (f) (1999).  

According to the schedular criteria, therefore, the veteran's 
hearing impairment is classified as Level I in both ears. 38 
C.F.R. § 4.85.  According to Table VII, a noncompensable 
evaluation is appropriate where the hearing acuity is Level I 
in both ears.  Thus, the veteran's service-connected left-
sided hearing impairment does not warrant a compensable 
evaluation at the present time.  Accordingly, the veteran's 
claim for a compensable evaluation is denied.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

An increased (compensable) evaluation is denied for left-
sided hearing loss.  


REMAND

The veteran has initiated an appeal regarding the claim for a 
compensable evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 
(1999), which provides that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the 1945 Schedule for 
Rating Disabilities, the rating agency is authorized to apply 
a 10-percent rating. 

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) that is, the claim is plausible.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  Therefore, VA has a 
duty to assist the veteran in the development of facts which 
are pertinent to the claim, which includes the duty to obtain 
examination reports and medical documentation which provide 
the basis for determining whether the claimed benefits are 
warranted.  

On review of the record, the Board has concluded that this 
claim must be returned to the RO so that further evidentiary 
development may be conducted prior to adjudication on appeal.  
At the present time, service connection has been established 
for three disabilities which are evaluated as noncompensably 
disabling:  scar, residuals of laceration, left knee; left-
sided hearing loss; and residuals of right third finger 
fracture.  As the veteran's accredited representative has 
pointed out, the most recent examination of the right third 
finger fracture residuals and the left knee scar occurred in 
1980, and a current examination has not been provided.  
Therefore, the record does not include current objective 
findings which the Board can utilize in evaluating the 
instant claim.  

On remand, the veteran will be afforded a VA orthopedic 
examination in order to determine the current nature and 
severity of the service-connected right third finger fracture 
residuals as well as the service-connected left knee scar.  
In addition, the examiner will be asked to discuss the extent 
to which these disabilities, in conjunction with the service-
connected left-sided hearing loss, interfere with the 
veteran's employability.  The veteran will also have the 
opportunity to present additional information in the form of 
recent treatment records or other such documentation.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
treatment he has received for his 
service-connected disabilities, to 
specifically include the right third 
finger fracture residuals and a left knee 
scar.  Utilizing the information provided 
by the veteran, the RO should contact all 
named caregivers and facilities in order 
to request copies of the veteran's 
treatment records.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran by a VA 
physician for the purpose of determining 
the current nature and severity of his 
service-connected left knee scar and the 
service-connected residuals of a right 
third finger fracture.  All objective 
findings should be noted in detail and 
all special tests/studies should be 
conducted as indicated.  Upon completion 
of the examination, the examiner should 
review the veteran's medical history as 
well as the evidence available in the 
claims folder in order to provide an 
opinion as to the extent to which, if at 
all, the veteran's service-connected 
disabilities (inclusive of left-sided 
hearing loss) affect his normal 
employability.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  The claims 
folder and a copy of this remand should 
be provided to the examiner prior to the 
examination.  

3.  Thereafter, the RO should review the 
claims folder in order to determine that 
the specified evidentiary development has 
been completed to the fullest extent 
possible.  If any development remains 
incomplete or the examination report does 
not contain the requested objective 
findings/opinions, appropriate corrective 
action is to be implemented.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the claim for a 
compensable evaluation for multiple 
noncompensable service-connected 
disabilities based on all the evidence 
which is now of record.  If the decision 
remains adverse, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate amount of time within which 
to respond thereto.  This claim should 
thereafter be returned to the Board for 
further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





 

